
	
		I
		111th CONGRESS
		2d Session
		H. R. 6472
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2010
			Mr. Shuler introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To require U.S. Customs and Border Protection to
		  administer polygraph examinations to all applicants for law enforcement
		  positions with U.S. Customs and Border Protection, to require U.S. Customs and
		  Border Protection to initiate all periodic background reinvestigations of
		  certain law enforcement personnel, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Anti-Border Corruption Act of
			 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)According to the Office of the Inspector
			 General of the Department of Homeland Security, since 2003, 129 U.S. Customs
			 and Border Protection officials have been arrested on corruption charges and,
			 during 2009, 576 investigations were opened on allegations of improper conduct
			 by U.S. Customs and Border Protection officials.
			(2)To foster integrity in the workplace,
			 established policy of U.S. Customs and Border Protection calls for—
				(A)all job applicants for law enforcement
			 positions at U.S. Customs and Border Protection to receive a polygraph
			 examination and a background investigation before being offered employment;
			 and
				(B)relevant employees to receive a periodic
			 background reinvestigation every 5 years.
				(3)According to the Office of Internal Affairs
			 of U.S. Customs and Border Protection—
				(A)in 2009, less than 15 percent of applicants
			 for jobs with U.S. Customs and Border Protection received polygraph
			 examinations;
				(B)as of March 2010, U.S. Customs and Border
			 Protection had a backlog of approximately 10,000 periodic background
			 reinvestigations of existing employees; and
				(C)without additional resources, by the end of
			 fiscal year 2010, the backlog of periodic background reinvestigations will
			 increase to approximately 19,000.
				3.Requirements with respect to administering
			 polygraph examinations to law enforcement personnel of U.S. Customs and Border
			 ProtectionThe Secretary of
			 Homeland Security shall ensure that—
			(1)by not later than 2 years after the date of
			 the enactment of this Act, all applicants for law enforcement positions with
			 U.S. Customs and Border Protection receive polygraph examinations before being
			 hired for such a position; and
			(2)by not later than 180 days after the date
			 of the enactment of this Act, U.S. Customs and Border Protection initiates all
			 periodic background reinvestigations for all law enforcement personnel of U.S.
			 Customs and Border Protection that should receive periodic background
			 reinvestigations pursuant to relevant policies of U.S. Customs and Border
			 Protection in effect on the day before the date of the enactment of this
			 Act.
			4.Progress reportNot later than 180 days after the date of
			 the enactment of this Act, and every 180 days thereafter through the date that
			 is 2 years after such date of enactment, the Secretary of Homeland Security
			 shall submit to the Committee on Homeland Security and Governmental Affairs of
			 the Senate and the Committee on Homeland Security of the House of
			 Representatives a report on the progress made by U.S. Customs and Border
			 Protection toward complying with section 3.
		
